DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9803715 (Simmons) in view of USPN 5,170,973 (Ohta).
Regarding claim 1, Simmons discloses a limit strap clamp for use with a shock absorber (See Fig 6) comprising a clamp body 22 removably coupled to a limit strap retention device 34 and a limit strap 10 having an upper end and a lower end, wherein the upper end is coupled to the limit strap retention device, and the lower end is coupled to another vehicle part at a location near the bottom end of the shock absorber.  (See Fig 6) Simmons does not disclose the configuration of the clamp having an aperture where the shock absorber extends through the aperture.  However, Ohta discloses a clamp body that is removable attached from a limit strap retention device (Note that device 10a, b, c is capable to retain a limit strap through apertures in horizontal portions 13 and 16) and having an aperture which receives a shock absorber (at 4, see Fig 2 in Ohta). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see the configuration of the clamp/bracket of Ohta and provide the configuration of the clamp as taught by Ohta for the limit strap clamp in Simmons, because doing so provides a clamp/bracket capable of fully bearing lateral and transverse loads even when such loads are imposed on a member to be mounted and thereby capable of preventing lateral opening deformation and tilting. (See Ohta at Col 1, lines 52-57).
Regarding claim 2, the combination of Simmons and Ohta discloses that the clamp body (of Ohta) comprises: a first clamp member 1 and a second clamp member 2 removably coupled to the first clamp member, wherein the aperture is formed when the first clamp member and the second clamp member are coupled together.  (See Ohta at Figs 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616